Citation Nr: 1712250	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1983 to August 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2012, a travel board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file. 

The case was initially before the Board in January 2014, at which time the Veteran's claim for service connection for a bilateral eye disorder was denied. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a December 2014 memorandum decision, the Court vacated the Board's January 2014 decision and remanded the case for compliance with the terms of the Court's decision. In October 2015, the case returned to the Board, at which time it was remanded for further development, to include a VA examination. The case was again returned to the Board in June 2016, at which time it was remanded to afford the Veteran a VA examination. 


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for service connection for a bilateral eye disorder.

2.  The Veteran has refractive errors of the eyes.

3.  The Veteran's post service complaints of dry, irritated, itchy eyes have not been linked by competent evidence to service.  


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in service. 38 U.S.C.A. §§ 1131, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran in July 2008, December 2015, and June 2016. Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran's service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file. Further, the Veteran was afforded a hearing before the Board in March 2012. During the hearing, the Veteran stated that he received treatment following service for "burnt eyes" or "burnt pupils." VA sent a letter to the Veteran in June 2016 to request relevant outstanding private medical records and to obtain a signature on the appropriate release.  The Veteran has not responded to this letter.

Additionally, as discussed in detail in the June 2016 remand, the Board found that although the Veteran failed to report for a VA examination to determine the nature and etiology of his eye disorder in December 2015, he was not notified of the date and time of the examination and took immediate steps to rectify the error once he became aware of it. 38 C.F.R. § 3.655. Therefore, the Board directed the RO to schedule the Veteran for another examination. 

Thereafter, by a June 2016 letter, the Veteran was notified that he would be scheduled for another VA examination by the VA medical facility nearest him and was advised of the provisions of 38 C.F.R. § 3.655 regarding the failure to appear at a scheduled examination. The record shows that in July 2016, the Veteran was scheduled for a VA examination for a bilateral eye disorder, but that he failed to report for the examination. The record reflects that "numerous attempts have been attempted to contact the Veteran in order to reschedule the missed exam(s). To date, this has proved unsuccessful." 

Neither the Veteran nor his representative has submitted any information regarding additional private treatment records or the missed VA examination. The record does not indicate that any letters sent to the Veteran have been returned to VA as undeliverable, and the Veteran's representative has submitted subsequent correspondence to VA, never indicating any lack of receipt of notice or change in address.

The December 2015 and June 2016 remand directives included scheduling the Veteran for VA examinations to determine, in pertinent part, whether he had a bilateral eye disorder, and the nature and etiology of any such disorder. As discussed above, the Veteran was provided with adequate notice concerning VA's duty to assist and was scheduled for VA examinations in December 2015 and July 2016. 
VA fulfilled its duty to assist the Veteran in attempting to obtain outstanding evidence needed to substantiate the claim, and as warranted by law, affording VA examinations. As such, the Board finds that the RO has substantially complied with the remand directives and that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II. Failure to Report

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a). 38 C.F.R. § 3.655(b) holds that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

With no clear evidence to the contrary, the Board concludes that the Veteran was properly notified of the scheduled examination. See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). Administrative records on file indicate that proper notice was provided. Moreover, the Veteran was informed in the December 2016 Supplemental Statement of the Case that he did not report for the scheduled examination, and he has not indicated a willingness to do so. As no good cause has been shown for the missed VA examination, the claim will be decided based on the evidence in the record. 

III. Service Connection

The Veteran seeks entitlement to service connection for a bilateral eye disorder. Specifically, he contends that his eyes were exposed to foreign objects following jet blasts and to chemicals used in the course of his military duties.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's currently diagnosed eye condition does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection for a bilateral eye disorder on a presumptive basis as a chronic disability is not merited.

Refractive error of the eye is not considered to be a disease or injury within the meaning of the statutes governing service connection. See 38 C.F.R. §§ 3.03(c), 4.9. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

As regards the Veteran's current eye disorder, probative evidence of record includes the STRs, relevant VA and private treatment records, lay statements by the Veteran and his friends, and hearing testimony. 

The Veteran's STRs indicated in an August 1983 service enlistment examination, that his eyes were found to be normal on clinical evaluation, and his vision was 20/20 bilaterally on both distant and near vision. An August 1984 flight deck vision evaluation report noted that the Veteran's vision was found to be 20/20 uncorrected, bilaterally. He also passed the color vision and depth perception tests. In March 1985, the Veteran complained of left eye irritation after a foreign body struck his eye. His vision was found to be 20/20. Physical examination under ultraviolet light with florine dye revealed no corneal abrasion, and he was instructed to flush his eye. In November 1986, the Veteran complained that his left eye was swollen. It was noted that he was bending over and bumped his head on something, causing swelling to the maxillary portion of his left cheek and left eye. His vision was found to be 20/20, bilaterally. It was noted that the swelling did not appear to affect the vision of his left eye. The diagnosis was soft tissue trauma of the left maxillary. On his August 1987 separation examination, the eyes (generally), ophthalmoscopic, pupils, and ocular motility were normal on clinical evaluation. His distant and near vision was 20/20, bilaterally. His field of vision was noted to be full and he passed the color vision test.  

September 2006 private treatment records include diagnoses of hyperopia, astigmatism, and presbyopia.  

In a September 2009 lay statement from a friend of the Veteran's during service, it was reported that a jet blast from an aircraft caused them to lose their protective helmets and foreign objects were blown into their faces and eyes; they received emergency medical treatment.  

An October 2009 VA treatment record noted the Veteran's complaints of blurry vision, mostly at night. Physical examination revealed diminished visual acuity, bilaterally, particularly on near vision. The Veteran was diagnosed with refractive error. A December 2010 VA treatment record also provided a diagnosis of refractive error.  

At the March 2012 hearing, the Veteran testified that he served as an aviation boatswain's mate fuel handler and that his duties included fueling the aircraft and maintenance of all equipment associated with the aviation fuel systems. He testified that he went to sick call on several occasions for burning of his eyes due to chemicals he worked with, and that he was instructed to wash his eyes out. He also testified that he has experienced eye irritation since service and that previous medical providers described his condition as "burnt eyes" or "burnt pupils." He described dry, itchy eyes productive of mucous, causing discomfort and a temporary loss of focused vision. 

March 2012 and March 2013 VA eye clinic examinations indicated diagnoses of refractive error. A May 2014 VA treatment record reported a diagnosis of refractive error and that the Veteran is prescribed Visine anti-allergy eye drops. Another May 2014 treatment note stated that the Veteran "denies dry, irritated, itchy eyes."

In a letter from the Veteran dated July 2014, he stated that he was previously prescribed an eye gel that he used several times a day; there is no evidence found of such treatment in the record.

Dorland's Medical Dictionary (30th edition) defines astigmatism as "an unequal curvature of the refractive surfaces of the eye," defines hyperopia as an "error of refraction," and defines presbyopia as "hyperopia and impairment of vision due to advancing years or to old age." Thus, astigmatism, hyperopia, and presbyopia are all, by definition, types of refractive error. Therefore, the Veteran's STRs, VA treatment reports, and private medical records do not indicate any diagnoses other than refractive error of the eyes.

The Board recognizes the Veteran's complaints of dry, itchy eyes that produce mucous and make focusing difficult. The Board further acknowledges that the Veteran is competent to report his direct knowledge of incidents in service that affected his eyes, and that such reports may be deemed credible. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, there is no current pathology supporting a contention other than refractive error of the eyes. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board notes that while the Veteran's statements are competent to describe his history of symptoms, as the cause of any change in visual acuity involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of an eye disorder. As such, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson v. Shinseki, supra; Jandreau v. Nicholson, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order to establish service connection, there first must be medical evidence of a current disability. See Hickson v. West, at 253 (1999). Here, there is no objective or probative medical evidence that confirms that the Veteran has any eye disorder other than refractive error at present or since his discharge from service. The purpose of the scheduled VA examinations was to determine whether the Veteran had an eye disorder. Without the Veteran's cooperation, the Board is unable to make that determination. See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments). 

As there is no competent or probative evidence of a current disability that is shown to be related to service, there is no basis to grant service connection. Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a bilateral eye disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


